                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                 ROANOKE DIVISION

 UNITED STATES OF AMERICA,                   )
                                             )
 Plaintiff,                                  )   Case No. 7:19cv354
                                             )
                                             )
 V.                                          )
                                             )
 SOUTHERN COAL CORPORATION;                  )
 A & G COAL CORPORATION;                     )
 JUSTICE COAL OF ALABAMA LLC;                )
 BLACK RIVER COAL LLC;                       )
 CHESTNUT LAND HOLDINGS LLC;                 )
 DOUBLE BONUS COAL COMPANY;                  )
 DYNAMIC ENERGY INC.; FOUR                   )
 STAR RESOURCES LLC; FRONTIER                )
 COAL COMPANY, INC.; INFINITY                )
 ENERGY INC.; JUSTICE ENERGY                 )
 COMPANY, INC.; JUSTICE                      )
 HIGHWALL MINING, INC.;                      )
 KENTUCKY FUEL CORP.,                        )
 KEYSTONE SERVICES INDUSTRIES                )
 INC.; M & P SERVICES, INC.; NINE            )
 MILE MINING COMPANY, INC.;                  )
 NUFAC MINING COMPANY, INC.;                 )
 PAY CAR MINING INC.; PREMIUM                )
 COAL COMPANY, INC.; S AND H                 )
 MINING, INC.; SEQUOIA ENERGY,               )
 LLC; TAMS MANAGEMENT, INC.;                 )
 VIRGINIA FUEL CORP.,                        )
                                             )
 Defendants.

                                         COMPLAINT

        Plaintiff, United States of America, on behalf of the Secretary of Labor, United States

Department of Labor, and Mine Safety and Health Administration (“MSHA”), by and through the

United States Attorney for the Western District of Virginia, hereby alleges as follows:




   Case 7:19-cv-00354-GEC Document 1 Filed 05/07/19 Page 1 of 9 Pageid#: 1
                                        INTRODUCTION

       1.       This action is brought by the United States of America to collect civil penalties and

other amounts owed to the United States under the Mine Safety and Health Act of 1977, as

amended, 30 U.S.C. § 801, et seq. (“Mine Act”), and the Federal Debt Collection Procedures Act

(“FDCPA”), 28 U.S.C. § 3001, et seq., as applicable.

       2.       Defendants have failed to pay hundreds of monetary penalties for Mine Act

violations, totaling $4,776,370.40, inclusive of penalties and interest, as of May 3, 2019. As a

result, the United States seeks “to recover a judgment on [the] debt” that Defendants have long

refused to pay. 28 U.S.C. § 3001(a).

                                 JURISDICTION AND VENUE

       3.       This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1345 because

the United States is the plaintiff. The Court also has jurisdiction under Section 110(j) of the Mine

Act, 30 U.S.C. § 820(j), and the FDCPA, 28 U.S.C. § 3001(a).

       4.       Venue is proper in the Western District of Virginia pursuant to 28 U.S.C.

§§ 1391(b)(1) and 3001(b).

                                             PARTIES

       5.       Plaintiff is the United States of America acting pursuant to its authority under the

Mine Act and FDCPA to collect debts owed for violations due to unsafe mine conditions under

the Mine Act.

       6.       Southern Coal Corporation (“SCC”) is a Delaware corporation with its principal

place of business at 818 North Eisenhower Drive, Beckley, West Virginia. SCC conducts business

at 302 South Jefferson Street, Roanoke, Virginia. SCC is the parent company of several of the




                                                  2

   Case 7:19-cv-00354-GEC Document 1 Filed 05/07/19 Page 2 of 9 Pageid#: 2
defendant mine operators. James C. Justice II, James C. Justice III, and Jillian L. Justice were

and/or are the record owners of all the outstanding stock of SCC at the relevant times.

       7.      Justice Coal of Alabama, LLC (fka Alabama Carbon, LLC) is an Alabama limited

liability company with its principal place of business at 818 North Eisenhower Drive, Beckley,

West Virginia. Justice Coal of Alabama, LLC operates one mine with delinquent, uncontested

MSHA penalties in Jackson County, Alabama.

       8.      A & G Coal Corporation is a Virginia corporation with its principal place of

business at 302 South Jefferson Street, Roanoke, Virginia. A & G Coal Corporation operates eight

mines with delinquent, uncontested MSHA penalties in Wise County and Dickenson County,

Virginia.

       9.      Black River Coal, LLC is a Delaware limited liability company, with its principal

place of business at 302 South Jefferson Street, Roanoke, Virginia. Black River Coal, LLC

operates one mine with delinquent, uncontested MSHA penalties in Tazewell County, Virginia.

       10.     Chestnut Land Holdings, LLC is a Delaware limited liability company with its

principal place of business at 302 South Jefferson Street, Roanoke, Virginia. Chestnut Land

Holdings LLC operates one mine with delinquent, uncontested MSHA penalties in McDowell

County, West Virginia.

       11.     Double Bonus Coal Company is a West Virginia corporation with its principal

place of business at 216 Lake Drive, Daniels, West Virginia. Double Bonus Coal Company

operates one mine with delinquent, uncontested MSHA penalties in Wyoming County, West

Virginia.




                                                3

   Case 7:19-cv-00354-GEC Document 1 Filed 05/07/19 Page 3 of 9 Pageid#: 3
       12.    Dynamic Energy, Inc. is a West Virginia corporation with its principal place of

business at 216 Lake Drive, Daniels, West Virginia. Dynamic Energy, Inc. operates one mine with

delinquent, uncontested MSHA penalties in Wyoming County, West Virginia.

       13.    Four Star Resources LLC is a Kentucky limited liability company with its principal

place of business at 302 South Jefferson Street, Roanoke, Virginia. Four Star Resources LLC

operates one mine with delinquent, uncontested MSHA penalties in Harlan County, Kentucky.

       14.    Frontier Coal Company, Inc. is a West Virginia corporation with its principal place

of business at 216 Lake Drive, Daniels, West Virginia. Frontier Coal Company, Inc. operates one

mine with delinquent, uncontested MSHA penalties in Wyoming County, West Virginia.

       15.    Infinity Energy, Inc. is a Kentucky corporation with its principal place of business

at 302 South Jefferson Street, Roanoke, Virginia. Infinity Energy, Inc. operates one mine with

delinquent, uncontested MSHA penalties in Leslie County, Kentucky.

       16.    Justice Energy Company is a West Virginia corporation with its principal place of

business at 216 Lake Drive, Daniels, West Virginia. Justice Energy Company operates one mine

with delinquent, uncontested MSHA penalties in McDowell County, West Virginia.

       17.    Justice Highwall Mining, Inc. is a West Virginia corporation with its principal place

of business at 216 Lake Drive, Daniels, West Virginia. Justice Energy Company operates one mine

with delinquent, uncontested MSHA penalties in McDowell County, West Virginia.

       18.    Kentucky Fuel Corporation is a West Virginia corporation with its principal place

of business at 302 South Jefferson Street, Roanoke, Virginia. Kentucky Fuel Corporation operates

seven mines with delinquent, uncontested MSHA penalties in Breathitt County, Kentucky; Knott

County, Kentucky; McDowell County, West Virginia; and Logan County, West Virginia.




                                                4

   Case 7:19-cv-00354-GEC Document 1 Filed 05/07/19 Page 4 of 9 Pageid#: 4
       19.    Keystone Service Industries Inc. is a West Virginia corporation with its principal

place of business at 216 Lake Drive, Daniels, West Virginia. Keystone Service Industries operates

one mine with delinquent, uncontested MSHA penalties in McDowell County, West Virginia.

       20.    M & P Services, Inc. is a West Virginia corporation with its principal place of

business at 216 Lake Drive, Daniels, West Virginia. M & P Services, Inc. operates one mine with

delinquent, uncontested MSHA penalties in McDowell County, West Virginia.

       21.    Nine Mile Mining, Inc. is a Virginia corporation with its principal place of business

at 302 South Jefferson Street, Roanoke, Virginia. Nine Mile Mining, Inc. operates two mines with

delinquent, unpaid MSHA penalties in Lee County, Virginia, and Wise County, Virginia.

       22.    Nufac Mining Company, Inc. is a Delaware corporation with its principal place of

business at 1209 Orange Street, Wilmington, Delaware. Nufac Mining Company, Inc. operates

three mines with delinquent, uncontested MSHA penalties in McDowell County and Wyoming

County, West Virginia.

       23.    Pay Car Mining, Inc. is a West Virginia corporation with its principal place of

business at 216 Lake Drive, Daniels, West Virginia. Pay Car Mining, Inc. operates two mines with

delinquent, uncontested MSHA penalties in McDowell County and Wyoming County, West

Virginia.

       24.    Premium Coal Company, Incorporated is an Alabama corporation with its principal

place of business at 302 South Jefferson Street, Roanoke, Virginia. Premium Coal Company,

Incorporated operates three mines with delinquent, uncontested MSHA penalties in Anderson

County, Tennessee.




                                                5

   Case 7:19-cv-00354-GEC Document 1 Filed 05/07/19 Page 5 of 9 Pageid#: 5
        25.     S and H Mining, Inc. is a Tennessee corporation with its principal place of business

at 302 South Jefferson Street, Roanoke, Virginia. S and H Mining Inc. operates one mine with

delinquent, uncontested MSHA penalties in Campbell County, Tennessee.

        26.     Sequoia Energy, LLC is a Kentucky limited liability company with its principal

place of business at 302 South Jefferson Street, Roanoke, Virginia. Sequoia Energy, LLC operates

two mines with delinquent, uncontested MSHA penalties in Harlan County, Kentucky.

        27.     Tams Management, Inc. is a West Virginia corporation with its principal place of

business at 216 Lake Drive, Daniels, West Virginia. Tams Management, Inc. operates two mines

with delinquent, uncontested MSHA penalties in Raleigh County, West Virginia.

        28.     Virginia Fuel Corporation is a Delaware corporation with its principal place of

business at 302 South Jefferson Street, Roanoke, Virginia. Virginia Fuel Corporation operates six

mines with delinquent, uncontested MSHA penalties in Harlan County, Kentucky; Lee County,

Virginia; Dickenson County, Virginia; and Wise County, Virginia.

                                              FACTS

        29.     Under the Mine Act, an “operator means any owner, lessee, or other person who

operates, controls, or supervises a coal or other mine or any designated independent contractor

performing services or construction at such mine.” 30 U.S.C. § 802.

        30.      When the operator is a corporate entity, the operator must provide MSHA with

various information, including identifying the individual controller of the operator. 30 C.F.R.

§ 41.11(d). Any changes to the required information, including a controller change, must be

reported to MSHA within 30 days of the change. Id. § 41.12.

        31.     The controllers of the defendant operators are currently James C. Justice II, James

C. Justice III, and Jillian Justice.



                                                 6

   Case 7:19-cv-00354-GEC Document 1 Filed 05/07/19 Page 6 of 9 Pageid#: 6
         32.   Between May 3, 2014, and May 3, 2019, MSHA issued at least 2,297 citations to

Defendants for violations of the Mine Act. MSHA assessed civil penalties for each violation

pursuant to the Mine Act, totaling at least $3,954,984.37. See Treasury Decl., Ex. 1; MSHA Decl.,

Ex. 2.

         33.   Defendants failed to pay the proposed penalties or notify MSHA that it contested

the assessed civil penalties and request a hearing. Defendants were informed that the assessments

would become a final order if they failed to contest the assessments by operation of law under

Section 105(a) of the Mine Act, 30 U.S.C. § 815(a), and that the final order would be enforced

under the provisions of the Mine Act. The citations and penalties are, therefore, final orders within

the meaning of Section 105(a) of the Mine Act, 30 U.S.C. § 815(a).

         34.   The various civil penalties became delinquent thirty days after the final order of the

Federal Mine Safety and Health Review Commission under Section 105(a) and (d) of the Mine

Act, 30 U.S.C. § 815(a) & (d). MSHA sent two demand letters to Defendants and when unable to

collect the respective debt for at least 100 days, MSHA forwarded $2,393,236.97 to the

Department of Treasury (“Treasury”) for collection under the FDCPA.

         35.   Treasury sent a written demand for each delinquent debt upon MSHA’s referral of

each debt to Treasury for collection. Treasury attempted to collect these debts, including hiring

third-party debt collectors and placing Defendants in the Treasury Offset Program. Despite these

collection attempts by Treasury, Defendants still failed to pay the assessed penalty, and Treasury

referred the debts to the Department of Justice for collection.

         36.   After referral to the Department of Justice for collection, the United States

Attorney’s Office for the Western District of Virginia made a written demand for the delinquent

debts on Defendants on September 5, 2018. Defendants still have failed to pay the outstanding



                                                 7

   Case 7:19-cv-00354-GEC Document 1 Filed 05/07/19 Page 7 of 9 Pageid#: 7
debt. Interest and additional penalties have been assessed in accordance with 30 U.S.C. § 820(j),

31 U.S.C. §§ 3711(g) and 3717(e), and 28 U.S.C. § 527.

       37.     MSHA’s referral of many of the debts to the Treasury for collection subjected the

penalties to additional fees. For the civil penalties identified in Paragraph 32, Defendants owe an

additional $821,386.03 in unpaid fees.

       38.     The amounts described in Paragraphs 32 and 37, totaling $3,214,623.00, are due

and owing to the United States and have not been paid. See Treasury Decl., Ex. 1.

       39.     Additionally, final orders have been issued against Defendants for an additional

806 violations that MSHA has not referred to Treasury for collection, totaling $1,561,747.40,

which is past due and owing to the United States but has not been paid. See MSHA Decl., Ex. 2.

       40.     As the operators of the mines for which the citations and penalties described above

were issued, Defendants are liable for the unpaid civil penalties pursuant to Sections 110(a) and

110(j) of the Mine Act, 30 U.S.C. §§ 820(a) & 820(j).

                                    PRAYER FOR RELIEF

       The United States of America respectfully requests the following relief:

   1. A Judgment against Defendant for the principal amount of unpaid civil penalties and

       administrative costs owed to the United States for Mine Act violations, in an amount not

       less than $4,776,370.40;

   2. A Judgment against Defendants for interest on the principal amount of the unpaid civil

       penalties at the rate of 8% per annum authorized by Section 110(j) of the Mine Act, 30

       U.S.C. § 820(j), plus interest accruing after May 3, 2019;

   3. A Judgment against Defendants for the 10% surcharge authorized by the FDCPA, 28

       U.S.C. § 3011(a);



                                                8

   Case 7:19-cv-00354-GEC Document 1 Filed 05/07/19 Page 8 of 9 Pageid#: 8
4.   An order enjoining Defendants from violating, failing, or refusing to comply with an order

     or decision under the Mine Act, and enjoining them from failing or refusing to comply with

     any order or decision, including a civil penalty assessment order, that is issued under the

     Mine Act; and

5. Any other appropriate relief.




                                          Respectfully submitted,

                                          THOMAS T. CULLEN
                                          United States Attorney

                                           /s/ Krista Consiglio Frith
                                          Assistant United States Attorney
                                          Virginia Bar No. 89088
                                          United States Attorney’s Office
                                          P.O. Box 1709
                                          Roanoke, VA 24008
                                          TEL (540) 857-2250
                                          FAX (540) 857-2614
                                          krista.frith@usdoj.gov

                                          /s/ Jason S. Grover
                                          Special Assistant United States Attorney
                                          Illinois Bar No. 6256032
                                          Counsel for Trial Litigation
                                          Mine Safety and Health Division
                                          Office of the Solicitor
                                          U.S. Department of Labor
                                          201 12th Street South
                                          Suite 401
                                          Arlington, VA 22202
                                          TEL (202) 693-9326
                                          FAX (202) 693-9392
                                          grover.jason@dol.gov




                                              9

Case 7:19-cv-00354-GEC Document 1 Filed 05/07/19 Page 9 of 9 Pageid#: 9
                            EXHIBIT 1




Case 7:19-cv-00354-GEC Document 1-1 Filed 05/07/19 Page 1 of 4 Pageid#: 10
                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                 ROANOKE DIVISION

 UNITED STATES OF AMERICA,                   )
                                             )
 Plaintiff,                                  )   Case No.
                                             )
                                             )
 V.                                          )
                                             )
 SOUTHERN COAL CORPORATION;                  )
 A & G COAL CORPORATION;                     )
 ALABAMA CARBON LLC; JUSTICE                 )
 COAL OF ALABAMA LLC; BLACK                  )
 RIVER COAL LLC; CHESTNUT                    )
 LAND HOLDINGS LLC; DOUBLE                   )
 BONUS COAL COMPANY;                         )
 DYNAMIC ENERGY INC.; FOUR                   )
 STAR RESOURCES LLC; FRONTIER                )
 COAL COMPANY, INC.; INFINITY                )
 ENERGY INC.; JUSTICE ENERGY                 )
 COMPANY, INC.; KENTUCKY FUEL                )
 CORP., KEYSTONE SERVICES                    )
 INDUSTRIES INC.; M&P SERVICES,              )
 INC.; NINE MILE MINING                      )
 COMPANY, INC.; NUFAC MINING                 )
 COMPANY, INC.; PAY CAR MINING               )
 INC.; PREMIUM COAL COMPANY,                 )
 INC.; S&H MINING, INC.; SEQUOIA             )
 ENERGY; TAMS MANAGEMENT,                    )
 INC.; VIRGINIA FUEL CORP.,                  )
                                             )
 Defendants.                                 )

                                        DECLARATION

I, Anita M. Triantafilledes, pursuant to 28 U.S.C. § 1746, hereby declare as follows:


1.      I am the Manager of the Litigation Policy & Management Branch in the Department of

        the Treasury, Bureau of the Fiscal Service, Debt Management Services (DMS),

        Washington, D.C. The information described herein is based on my training, experience,




 Case 7:19-cv-00354-GEC Document 1-1 Filed 05/07/19 Page 2 of 4 Pageid#: 11
     and review of the records for Defendants A&G Coal Corporation, Alabama Carbon LLC,

     Justice Coal of Alabama LLC, Black River Coal LLC, Chestnut Land Holdings LLC,

     Double Bonus Coal Company, Dynamic Energy Inc., Four Star Resources LLC, Frontier

     Coal Company, Inc., Infinity Energy Inc., Justice Energy Company, Inc., Kentucky Fuel

     Corp., Keystone Services Industries Inc., M&P Services, Inc., Nine Mile Mining

     Company, Inc., Nufac Mining Company, Inc. Pay Car Mining, Inc., Premium Coal

     Company, Inc., S&H Mining, Inc., Sequoia Energy, Tams Management, Inc., and

     Virginia Fuel Corp. (collectively, “Defendants”).

2.   Federal agencies refer delinquent nontax debts to DMS for collection. At the time of

     referral, and at each agency update, agencies are required to certify to DMS that the debts

     they refer are delinquent, valid, legally enforceable in the amount stated, and that any

     required due process has been given.

3.   After a debt is referred to DMS by a creditor agency, such as the Department of Labor,

     Mine Safety and Health Administration (“MSHA”), DMS uses a number of collection

     tools, to attempt to collect the debt. These tools may include: demand letter(s); phone

     contact and/or correspondence with the debtor; referral to the Treasury Offset Program

     (TOP) to reduce any eligible federal or state payments that the debtor may receive;

     referral to private collection agencies (PCAs), which are under contract with DMS; and

     referral to the Department of Justice for enforced collection through litigation.

4.   DMS charges creditor agencies fees to cover the cost of collection. DMS is authorized to

     charge these fees pursuant to 31 U.S.C. § 3711(g)(6); see also 31 C.F.R. § 285.12(j); 31

     C.F.R. § 901.1(f). DMS fees are 30% for any debts that are less than two years

     delinquent, based on the default date provided by the creditor agency, and 32% for debts




 Case 7:19-cv-00354-GEC Document 1-1 Filed 05/07/19 Page 3 of 4 Pageid#: 12
         that are over two years delinquent. The fee is computed as 30% or 32% of the principal,

         plus interest, penalty, and administrative costs of the referred debt. 1

5.       In addition, the Department of Justice has authority to charge a 3% fee pursuant to 28

         U.S.C. § 527 legislative note.

6.       Creditor agencies, such as MSHA, are generally required to pass on all debt collection

         costs to the debtor. 31 U.S.C. § 3717(e)(1); see also 31 C.F.R. § 901.9(c), (f). Costs to

         the creditor agency include fees charged to the creditor agency. See id.

7.       The amount owed by Defendants as of May 3, 2019, is $3,214,623.00.

8.       The amount owed is comprised of:

                                     Principal: $2,393,236.97
               Fiscal Service and DOJ fees: $821,386.03
                                       TOTAL: $3,214,623.00




         DATED this 6th day of May, 2019.
                                                                                        Digitally signed by Anita M.
                                                           Anita M. Triantafilledes Triantafilledes
                                              Signature____________________________________
                                                                         Date: 2019.05.06 18:36:30 -04'00'



                                              Anita M. Triantafilledes
                                              Manager, Litigation Policy & Management Branch
                                              Bureau of the Fiscal Service, Debt Management Service
                                              Department of the Treasury




1         When a collection on a federal nontax debt results from offset of payments through TOP, DMS charges the
creditor agency the TOP fee of $17.00 per offset, and does not charge the 30% or 32% fee.
2         The 1994 Appropriation Act (PL. 103-121) authorized DOJ to retain up to 3% of all amounts collected as
the result of its civil debt collection litigation activities. Because the DOJ fee is based on amounts collected, the DOJ
Fee is calculated by adding principal, interest, administrative costs (including Fiscal Service’s fee), penalties and
then dividing by .97 and multiplying by .03.




 Case 7:19-cv-00354-GEC Document 1-1 Filed 05/07/19 Page 4 of 4 Pageid#: 13
                            EXHIBIT 2




Case 7:19-cv-00354-GEC Document 1-2 Filed 05/07/19 Page 1 of 24 Pageid#: 14
Case 7:19-cv-00354-GEC Document 1-2 Filed 05/07/19 Page 2 of 24 Pageid#: 15
Case 7:19-cv-00354-GEC Document 1-2 Filed 05/07/19 Page 3 of 24 Pageid#: 16
Case 7:19-cv-00354-GEC Document 1-2 Filed 05/07/19 Page 4 of 24 Pageid#: 17
Case 7:19-cv-00354-GEC Document 1-2 Filed 05/07/19 Page 5 of 24 Pageid#: 18
Case 7:19-cv-00354-GEC Document 1-2 Filed 05/07/19 Page 6 of 24 Pageid#: 19
                                                                              Jiilean Justice (Controller ID: 0091855)&James Justice(Controller ID: 004355) MSHA Debt
                                                                               Violator ID                    Violator Name     Number of     Number of      Total of Owed
                                                                                                                                   Cases      Violations
                                                                              P21141         A & G Coal Cor oration                      14           118          $544,532.97
                                                                              0132995        Band Coal LLC                                1              3             $407.00
                                                                              0129130        Black River Coal LLC                         1             11          $86,041.00
                                                                              P02030         Bluestone Coal Cor oration                   1             10           $2,167.00
                                                                              0118409        Chestnut Land Holdin s LLC                   2              2             $411.53
                                                                              0053059        Double Bonus Coal Com an                     1             19          $97,103.00
                                                                              0083104        Frontier Coal Com an Inc                     3            39           $11,684.31
                                                                              0089765        Jusfice Ener Compan Inc                      5            36           $14,561.15
                                                                              0051938        Justice Hi hwall Minin Inc                   4             16           $4,075.42
                                                                              0059863        Kentuck Fuel Cor oration                     6             12          $63,378.42
                                                                              P18954         Ke stone Service Industries Inc              4              7             $849.92
                                                                              0099325        Nine Mile Minin Inc                          7              9          $11,465.78
                                                                              0095328        Nufac Minin Compan Inc                      13           111           $25,543.09
                                                                              0074803        Pa Car Minin Inc                            12           354          $663,669.70
                                                                              P02174         Premium Coaf Compan Inc                      2              4             $455.86
                                                                              0108546        Tams Mana ement Inc                         12            45           $31,419.69
                                                                              0112288        Vir inia Fuels Corporation                   7             10           $3,981.56
                                                                                                            Totals             95 Cases     806 Violations       $1,561,747.40




Case 7:19-cv-00354-GEC Document 1-2 Filed 05/07/19 Page 7 of 24 Pageid#: 20
                                                                              Jillean Justice (Controller ID: 0091855)~ James Justice(Controller ID: C04355)MSHA Debt
                                                                                                                                                        Count of
                                                                               Assessment Violator                                    Assessment
                                                                                             ~p          Violator Name      Mine ID                   Violation Na   Sum of Owed
                                                                              Case Number                                             Case Number
                                                                                                                                                     (Assessed).
                                                                               000399126   P21141 A & G Coal Cor oration    4407160    000399126            7              $82,234.00
                                                                               000422235   P21141 A & G Coal Cor oration    4406992    000422235           19              $60,893.00
                                                                               000428879   P21141 A 8~ G Coal Cor oration   4406992    000428879           19              $89,094,46
                                                                               000431971   P21141 A & G Coal Co oration     4406992    000431971            3              $22,813.00
                                                                               000433849   P21141 A & G Coal Cor oration    4406992    000433849            5               $6,646.00
                                                                               000438545   P21141 A & G Coal Corporation    4406992    000438545            3              $40,251.00
                                                                               000441115   P21141 A & G Coal Corporation    4407228    000441115            3                 $368.63
                                                                               000443396   P21141 A & G Coal Cor oration    4407228    000443396            2                 $235.04
                                                                               000484998   P21141 A & G Coal Corporation    4407160    000484998            1                 $270.00
                                                                               000346270   P21141 A&G Coal Cor oration      4404534    000346270            2               $8,952.57
                                                                               000346286   P21141 A&G Coal Cor oration      4404534    000346286            4              $30,694.56
                                                                               000352768   P21141 A&G Coal Corporation      4404534    000352768            1               $9,941.35
                                                                               000353549   P21141 A&G Coal Corporation      4404534    000353549           47             $138,466.86
                                                                               000353996   P21141 A&G Coal Corporation      4404534    000353996            2              $53,672.50
                                                                                                Totals                      4 Mines     14 Cases    118 Violations        $544,532.97




Case 7:19-cv-00354-GEC Document 1-2 Filed 05/07/19 Page 8 of 24 Pageid#: 21
                                                                              Jillean Justice (Controller ID: 0091855)&James Justice(Controller ID: C04355)MSHA Debt
                                                                                                                                      Assessme Count of
                                                                               Assessment Case   Violator
                                                                                                    ~p      Violator Name    Mine ID    nt Case Violation No   Sum of Owed
                                                                                   Number
                                                                                                                                        Number (Assessed).
                                                                                  000367941      0132995 Band CoaI,LLC        4406859 000367941       3                 $407.00
                                                                                                 Totals                     1 Mine    1 Case    3 Violations            X407.00




Case 7:19-cv-00354-GEC Document 1-2 Filed 05/07/19 Page 9 of 24 Pageid#: 22
                                                                               Jiliean Justice(Controller ID: 0091855)~ James Justice (Controller ID: C04355)MSHA Debt
                                                                               Assessment                                              Assessment     Count of
                                                                                  Case    Violator ID     Violator Name       Mine ID     Case      Violation No   Sum of Owed
                                                                                 Number                                                  Number     (Assessed).
                                                                                000389543 0121130     Black River Coai, LLC    4406859 000389543         11             $86,041.00
                                                                                                 Totals                       1 Mine  1 Case      11 Violations         $86,041.00




Case 7:19-cv-00354-GEC Document 1-2 Filed 05/07/19 Page 10 of 24 Pageid#: 23
                                                                               Jillean Justice(Controller ID: 0091855 &James Justice (Controller iD: C04355) MSHA Debt
                                                                               Assessment                                                  Assessment   Count of
                                                                                           Violator
                                                                                  Case        ~p            Violator Name          Mine ID     Case   Violation No    Sum of Owed
                                                                                 Number                                                       Number   Assessed .
                                                                                000486935 P02030     Bluestone Coal Corporation    4603404 000486935        10              $2,167.00
                                                                                                    Totals                        1 Mine   1 Case     10 Violations         $2,167.00




Case 7:19-cv-00354-GEC Document 1-2 Filed 05/07/19 Page 11 of 24 Pageid#: 24
                                                                               Jillean Justice(ControNer ID: 0091855)8~ James Justice(Controller ID: C04355) MSHA Debt
                                                                               Assessment                                                                    Count of
                                                                                                                                              Assessment
                                                                                  Case    Violator ID        Violator Name          Mine ID                Violation No   Sum of Owed
                                                                                                                                              Case Number
                                                                                 Number                                                                    (Assessed).
                                                                                000441545 0118409     Chestnut Land Holdin s, LLC   4602380    000441545         1             $117.53
                                                                                000481760 0118409     Chestnut Land Holdin s, LLC   4602380    000481760         1             $294.00
                                                                                                     Totals                          1 Mine     2 Cases   2 Violations         $411.53




Case 7:19-cv-00354-GEC Document 1-2 Filed 05/07/19 Page 12 of 24 Pageid#: 25
                                                                               Jillean Justice(Controller ID: 0091855)&James Justice (Controller ID: C04355)MSHA Debt
                                                                               Assessment                                             Assessment Count of
                                                                                           Violator
                                                                                  Case        ~p          Violator Name       Mine ID     Case  Violation No    Sum of Owed
                                                                                 Number                                                  Number (Assessed).
                                                                                000334457 0053059 Double Bonus Coal Compan    4609020 000334457      19             $97,103.00
                                                                                                    Total                    1 Mine   1 Case    19 Violations       $97,103.00




Case 7:19-cv-00354-GEC Document 1-2 Filed 05/07/19 Page 13 of 24 Pageid#: 26
                                                                               Jiilean Justice(Controller ID: 0091855)&James Justice (Controller ID: C04355)AASHA Debt
                                                                                                                                           Assessment    Count of
                                                                               Assessment
                                                                                           Violator ID      Violator Name          Mine ID    Case    Violation No   Sum of Owed
                                                                               Case Number
                                                                                                                                             Number   (Assessed).
                                                                                000439719 0083104     Frontier Coal Compan ,Inc.   4609227 000439719        36            $11,077.31
                                                                                000444491 0083104     Frontier Coal Com an ,Inc.   4609227 000444491        2                $472.00
                                                                                000484065 0083104     Frontier Coal Compan ,Inc.   4609227 000484065         1               $135.00
                                                                                                    Totals                          1 Mine   3 Cases 39 Violations        $11,684.31




Case 7:19-cv-00354-GEC Document 1-2 Filed 05/07/19 Page 14 of 24 Pageid#: 27
                                                                               Jiliean Justice (Controller ID: 0091855)~ James Justice (Controller ID: C04355) MSHA Debt
                                                                               Assessment                                                                       Count of
                                                                                                                                                 Assessment
                                                                                  Case     Violator iD           Violator Name         Mine ID                Violation No   Sum of Owed
                                                                                                                                                 Case Number
                                                                                 Number                                                                       (Assessed).
                                                                                000468428 0089765        Justice Ener   Com an   Inc   4606578    000468428         9            $2,137.00
                                                                                000472562 0089765        Justice Ener   Compan   Inc   4606578    000472562         1              $118.00
                                                                                000478875 0089765        Justice Ener   Com an   Inc   46Q6578    000478875        13            $3,807.15
                                                                                000484558 0089765        Justice Ener   Compan   Inc   4606578    000484558         1              $121.00
                                                                                000486477 0089765        Justice Ener   Compan   Inc   4606578    000486477        12            $8,378.00
                                                                                                         Totals                         1 Mine     5 Cases   36 Violations      $14,561.15




Case 7:19-cv-00354-GEC Document 1-2 Filed 05/07/19 Page 15 of 24 Pageid#: 28
                                                                               Jillean Justice(Controller ID: 0091855)8~ James Justice (Controller ID: C04355)MSHA Debt
                                                                                                                                                   Assessment   Count of
                                                                               Assessment Violator
                                                                                                               Violator Name             Mine ID      Case    Violation No   Sum of Owed
                                                                               Case Number   ID
                                                                                                                                                     Number   (Assessed).
                                                                                000479251   0051938    Justice Hi   hwafl Minin   Inc.   4609239    000479251       2                $241.42
                                                                                000483611   0051938    Justice Hi   hwall Minin   Inc.   4609239    000483611       2                $392.00
                                                                                000485010   0051938    Justice Hi   hwall Minin   Inc.   4609239    000485010       5              $1,118.00
                                                                                000487182   0051938    Justice Hi   hwall Minin   Inc.   4609239    000487182       7              $2,324.00
                                                                                                      Totals                              1 Mine     4 Cases 16 Violations         $4,075.42




Case 7:19-cv-00354-GEC Document 1-2 Filed 05/07/19 Page 16 of 24 Pageid#: 29
                                                                               Jillean Justice (Controller ID: 0091855)8~ James Justice (Controller ID: C04355) MSHA Debt
                                                                               Assessment                                                        Assessment   Count of
                                                                                            Violator
                                                                                  Case         ~p                  Violator Name       Mine ID      Case    Violation No Sum of Owed
                                                                                 Number                                                            Number    Assessed .
                                                                                000379788   0059863    Kentuck    Fuel Cor   oration   1519758    000379788       2        $62,175.42
                                                                                000445918   0059863    Kentuck    Fuel Cor   oration   1513254    000445918       3           $348.00
                                                                                000479535   0059863    Kentuck    Fuel Cor   oration   1517021    000479535       1           $133.70
                                                                                000481461   0059863    Kentuck    Fuel Cor   oration   1517021    000481461       1           $118.65
                                                                                000481463   0059863    Kentuck    Fuel Cor   oration   1517894    000481463       1           $118.65
                                                                                000485055   0059863    Kentuck    Fuel Cor   oration   1517021    000485055       4           $484.00
                                                                                                         Totals                        4 Mines     6 Cases 12 Violations   $63,378.42




Case 7:19-cv-00354-GEC Document 1-2 Filed 05/07/19 Page 17 of 24 Pageid#: 30
                                                                               Jillean Justice(Controller ID: 0091855)~ James Justice(Controller ID: C04355) MSHA Debt
                                                                               Assessment                                                            Assessment Count of
                                                                                            Violator
                                                                                  Case         ~p                Violator Name             Mine ID      Case    Violation No   Sum of Owed
                                                                                 Number                                                                Number   (Assessed).
                                                                                000441119   P18954     Ke stone Service Industries, Inc.   4603444    000441119       2              $236.92
                                                                                000473125   P18954     Ke stone Service Industries, Inc.   4603444    000473125       2              $236.00
                                                                                000483596   P18954     Ke stone Service Industries, Inc.   4603444    000483596       1              $135.00
                                                                                000485003   P18954     Ke stone Service Industries, Inc.   4603444    000485003       2              $242.00
                                                                                                        Totals                              1 Mine     4 Cases 7 Violations          $849.92




Case 7:19-cv-00354-GEC Document 1-2 Filed 05/07/19 Page 18 of 24 Pageid#: 31
                                                                               Jillean Justice (Controller ID: 0091855)8~ James Justice (Controller ID: C04355) MSHA Debt
                                                                               Assessment                                                                 Count of
                                                                                                                                        Assessment
                                                                                  Case    Violator ID      Violator Name      Mine ID                   Violation No   Sum of Owed
                                                                                                                                        Case Number
                                                                                 Number                                                                 (Assessed).
                                                                                000321500 0099325     Nine Mike Minin ,Inc.   4407252    000321500            1              $6,627.21
                                                                                000332225 0099325     Nine Mile Minin ,Inc.   4407252    000332225            3              $1,507.47
                                                                                000336003 0099325     Nine Mile Minin ,Inc.   4407252    000336003            1              $2,756.81
                                                                                000347822 0099325     Nine Mile Minin ,Inc.   4407252    000347822            1                $177.26
                                                                                000371713 0099325     Nine Mile Minin ,Inc.   4407252    000371713            1                $156.65
                                                                                000478868 0099325     Nine Mile Minin ,Inc.   4407252    000478868            1                $119.38
                                                                                000484549 0099325     Nine Mile Minin ,Inc.   4407252    000484549            1                $121.00
                                                                                                  Totals                       1 Mine     7 Cases     9 Violations          $11,465.78




Case 7:19-cv-00354-GEC Document 1-2 Filed 05/07/19 Page 19 of 24 Pageid#: 32
                                                                               Jillean Justice(Controller ID: 0091855)8~ James Justice(Controller ID: C04355)MSHA Debt
                                                                               Assessment                                                        Assessment    Count of
                                                                                            Violator
                                                                                  Case         ~p              Violator Name           Mine ID      Case     Violation No    Sum of Owed
                                                                                 Number                                                            Number    (Assessed).
                                                                                000477459   0095328     Nufac Minin   Com an    Inc    4609316    000477459        1                 $118.00
                                                                                000481243   0095328     Nufac Minin   Com an    Inc    4609316    000481243        1                 $250.00
                                                                                000482941   0095328     Nufac Minin   Compan    Inc    4609316    000482941        2                 $242.00
                                                                                000486952   0095328     Nufac Minin   Compan    Inc    4609316    000486952        1                 $121.00
                                                                                000454366   0095328     Nufac Minin   Com an   ,Inc    4608786    000454366       30                 $257.82
                                                                                000456604   0095328     Nufac Minin   Com an   ,Inc    4608786    000456604       25               $6,738.00
                                                                                000472962   0095328     Nufac Minin   Com an   ,Inc    4608786    000472962        5               $1,458.00
                                                                                000477447   0095328     Nufac Minin   Compan   ,Inc    4608786    000477447        4                 $472.00
                                                                                000479242   0095328     Nufac Minin   Compan   ,Inc    4608786    000479242       13               $1,568.45
                                                                                000482934   0095328     Nu#ac Minin   Com an   , InE   4608786    000482934        2                 $242.00
                                                                                000484891   0095328     Nufac Minin   Compan   ,Inc    4608786    000484891       12               $3,223.00
                                                                                000486942   0095328     Nufac Minin   Com an   ,Inc    4608786    000486942       14              $10,694.00
                                                                                000440464   0095328     Nufac Minin   Com an   ,Inc    4608769    000440464        1                 $158.82
                                                                                                       Totals                          3 Mines     13 Cases 111 Violations        $25,543.09




Case 7:19-cv-00354-GEC Document 1-2 Filed 05/07/19 Page 20 of 24 Pageid#: 33
                                                                               Jiilean Justice (Controller ID: 0091855)&James Justice (Controller ID: C04355) MSHA Debt
                                                                               Assessment                                                               Count of
                                                                                                                                       Assessment
                                                                                  Case    Violator fD      Violator Name     Mine ID                  Violation No    Sum of Owed
                                                                                                                                       Case Number
                                                                                 Number                                                               (Assessed).
                                                                                000291172 0074803     Pa   Car Minin   Inc   4608884    000291172           5               $37,359.99
                                                                                000440180 0074803     Pa   Car Minin   Inc   4609389    000440180           1                  $156.79
                                                                                000444989 0074803 Pa       Car Minin   Inc   4608884    000444989           5                  $955.00
                                                                                000459785 0074803     Pa   Car Minin   Inc   4608884    000459785           9                $2,154.00
                                                                                000470446 0074803     Pa   Car Minin   Inc   4608884    000474446           4                $1,348.00
                                                                                000472376 0074803     Pa   Car Minin   Inc   4608884    000472376          17               $48,226.00
                                                                                000474594 0074803     Pa   Car Minin   Inc   4608884    000474594          69              $103,409.04
                                                                                000476873 0074803     Pa   Car Minin   Inc   4608884    000476873           9               $22,037.88
                                                                                000478672 0074803     Pa   Car Minin   Inc   4608884    000478672          93              $204,555.00
                                                                                000482529 0074803     Pa   Car Minin   Inc   4608884    000482529          63              $106,094.00
                                                                                000484392 0074803     Pa   Car Minin   Inc   4608884    000484392          46               $83,549.00
                                                                                000486293 0074803     Pa   Car Minin   Inc   4608884    000486293          33               $53,825.00
                                                                                                 Totals                      2 Mines     12 Cases    354 Violations        $663,669.70




Case 7:19-cv-00354-GEC Document 1-2 Filed 05/07/19 Page 21 of 24 Pageid#: 34
                                                                               Jillean Justice (Controller ID: 0091855)&James Justice (Controller ID: C04355) MSHA Debt
                                                                               Assessment                                               Assessment   Count of
                                                                                  Case    Violator ID       Violator Name       Mine ID    Case    Violation No   Sum of Owed
                                                                                 Number                                                   Number   (Assessed).
                                                                                000366443 P02174      Premium Coal Com an Inc   4002467 000366443        1               $100.00
                                                                                000479012 P02174      Premium Coal Compan Inc   4002467 000479012        3               $355.86
                                                                                                     Totals                      1 Mine   2 Cases 4 Violations           $455.86




Case 7:19-cv-00354-GEC Document 1-2 Filed 05/07/19 Page 22 of 24 Pageid#: 35
                                                                               Jillean Justice (Controller ID: 0091855)&James Justice(Controller ID: C04355) MSHA Debt
                                                                               Assessment                                                   Assessment    Count of
                                                                                  Case      Violator ID      Violator Name        Mine ID       Case    Violation No   Sum of Owed
                                                                                 Number                                                        Number   (Assessed).
                                                                                000321510   0108546      Tams Mana   ement, Inc   4608716    000321510        7              $6,680.15
                                                                                000329653   0108546      Tams Mana   ement, Inc   4608716    000329653        2              $5,216.26
                                                                                000336016   0108546      Tams Mana   ement, Inc   4608716    000336016        4              $1,082.53
                                                                                000338777   0108546      Tams Mana   ement, Inc   4608716    000338777        3              $3,176.53
                                                                                000341183   0108546      Tams Mana   ement, inc   4608716    000341183        2              $2,192.57
                                                                                000394454   0108546      Tams Mana   ement, Inc   4608716    000394454        8              $4,640.20
                                                                                000426361   0108546      Tams Mana   ement, Inc   4608716    000426361       13              $1,809.40
                                                                                000440886   0108546      Tams Mana   ement, Inc   4604734    000440886        1                $117.53
                                                                                000443210   0108546      Tams Mana   ement, Inc   4604734    000443210        1                $117.52
                                                                                000445593   0108546      Tams Mana   ement, Inc   4604734    000445593        1                $116.00
                                                                                000445598   0108546      Tams Mana   ement, Inc   4608716    000445598        1              $6,029.00
                                                                                000487353   0108546      Tams Mana   ement, Inc   4604734    000487353        2                $242.00
                                                                                                      Totals                      2 Mines     12 Cases 45 Violations        $31,419.69




Case 7:19-cv-00354-GEC Document 1-2 Filed 05/07/19 Page 23 of 24 Pageid#: 36
                                                                               Jillean Justice (Controller iD: 0091855)&James Justice (Controller ID: C04355) MSHA Debt
                                                                                                                                                             Count of
                                                                               Assessment Violator                                              Assessment
                                                                                             ~p                Violator Name         Mine ID               Violation No   Sum of Owed
                                                                               Case Number                                                     Case Number
                                                                                                                                                           (Assessed).
                                                                                000384180   0112288     Vir inia Fuels Cor oration   4406947     000384180       1                $686.91
                                                                                000405561   0112288     Vir inia Fuels Corporation   4407275     000405561       1                $103.95
                                                                                000445831   0112288     Vir inia Fuels Cor oration   4407275     000445831       1                $116.00
                                                                                000366459   0112288     Vir inia Fuels Corporation   4406230     000366459       1                $224.00
                                                                                000399119   0112288     Vir inia Fuels Cor oration   4406230     000399119       2                $212.70
                                                                                000445821   0112288     Vir inia Fuels Corporation   4406230     000445821       1                $116.00
                                                                                000445830   0112288     Vir inia Fuels Cor ration    4407253     000445830       3              $2,522.00
                                                                                                      Totals                         4 Mines      7 Cases 10 Violations         $3,981.56




Case 7:19-cv-00354-GEC Document 1-2 Filed 05/07/19 Page 24 of 24 Pageid#: 37
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET                                                                               7:19cv354

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS


    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant             Roanoke
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Krista Frith
United States Attorneys Office
310 1st St. Rm 906, Roanoke, VA 24011

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                       and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF      DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1      u 1       Incorporated or Principal Place       u 4     u 4
                                                                                                                                                        of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State       u 2      u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                            of Business In Another State

                                                                                                     Citizen or Subject of a        u 3      u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                            Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                        BANKRUPTCY                    OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure         u 422 Appeal 28 USC 158          u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881       u 423 Withdrawal                 u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                              28 USC 157                       3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                 u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                PROPERTY RIGHTS                u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                             u 820 Copyrights                 u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                           u 830 Patent                     u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                           u 835 Patent - Abbreviated       u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                    New Drug Application       u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                                                   u 840 Trademark                        Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                    SOCIAL SECURITY                u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud              u 710 Fair Labor Standards         u 861 HIA (1395ff)               u 490 Cable/Sat TV
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending                Act                         u 862 Black Lung (923)           u 850 Securities/Commodities/
u   190 Other Contract                       Product Liability        u 380 Other Personal           u 720 Labor/Management             u 863 DIWC/DIWW (405(g))               Exchange
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage                 Relations                   u 864 SSID Title XVI             u 890 Other Statutory Actions
u   196 Franchise                            Injury                   u 385 Property Damage          u 740 Railway Labor Act            u 865 RSI (405(g))               u 891 Agricultural Acts
                                     u   362 Personal Injury -              Product Liability        u 751 Family and Medical                                            u 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                    u 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 790 Other Labor Litigation         FEDERAL TAX SUITS                    Act
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:               u 791 Employee Retirement          u 870 Taxes (U.S. Plaintiff      u 896 Arbitration
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                 Income Security Act                 or Defendant)             u 899 Administrative Procedure
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                           u 871 IRS—Third Party                  Act/Review or Appeal of
u   240 Torts to Land                u   443 Housing/                       Sentence                                                           26 USC 7609                     Agency Decision
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                      u 950 Constitutionality of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                         State Statutes
                                             Employment                 Other:                       u 462 Naturalization Application
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                 u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                  Litigation -
                                                                                                                        (specify)                        Transfer                     Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           30 U.S.C. 801 and 28 U.S.C. 3001
VI. CAUSE OF ACTION Brief description of cause:
                                           Suit to enforce collection of civil penalties and interest against the defendants for failure to pay Mine Act violations.
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                  CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                         4,776,370.40                            JURY DEMAND:         u Yes      u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                          DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
05/07/2019                                                              /s/Krista Consiglio Frith
FOR OFFICE USE ONLY

    RECEIPT #             AMOUNT
                     Case 7:19-cv-00354-GEC Document                    JUDGE Conrad
                                             APPLYING IFP 1-3 Filed 05/07/19   Page 1 of 1MAG. JUDGE
                                                                                            Pageid#: 38
